Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted was filed along with the mailing date of the application on November 18, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




4.	Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KNABENSHUE et al.(US 2019/0102010 A1) (herein after KNABENSHUE).

Regarding claim 1, KNABENSHUE teaches a touch display device (touch sensitive display, Para-21) comprising:
a display panel configured to display an image(Para-21, 31, 36);
a touch sensor including a first touch electrode(electrodes 602 or electrodes 622, fig.6A) and a second touch electrode (electrodes 622 or electrodes 602, fig.6A) arranged to cross each other, and a dummy touch electrode(touch node electrodes 606, fig.6A) disposed adjacent to the first touch electrode(602 or 622) and the second touch electrode(622 or 602)(Para-54), on the display panel(Para-21, 31, 36); and
a touch driver(touch controller 206, fig.2, Para-29) configured to drive the first touch electrode and the second touch electrode(Para-60:  In some examples, the elongated electrodes 622 in the first layer (e.g., L1) of the touch sensor panel 600 can be operated as self-capacitance touch node electrodes (e.g., as described above with reference to FIG. 3), sense electrodes (e.g., as described above with reference to FIG. 4), drive electrodes (e.g., as described above with reference to FIG. 4), or guard, or can be tied to ground, or left floating during the touch sensing modes MC3/4; Para-61: in some examples, elongated electrodes 602 in the second layer(e.g., L2) of touch sensor panel 600 can be operated as sense electrodes(e.g., as described above with reference to FIG. 4), drive electrodes(e.g., as described above with reference to FIG. 4), self-capacitance touch node electrodes (e.g., as described above with reference to FIG. 3), or guard, or can be tied to ground, or left floating during the force sensing modes F1/2) and apply a signal or a voltage to the dummy touch electrode(Para-57: in some examples, elongated electrodes 622 in the first layer(e.g., L1) of the touch sensor panel 600 can be operated as sense/drive electrodes and the touch node electrodes 606 in the third layer(e.g., L3) of the touch sensor panel 600 can be operated as drive/sense electrodes(e.g., as groups of rows or columns) (e.g., as described above with reference to FIG. 4). For example, a row of touch node electrodes 606 can be stimulated by a stimulation signal(e.g., an AC voltage signal)).

Regarding claim 6, KNABENSHUE teaches the touch display device according to claim 1, wherein the dummy touch electrode (touch node electrodes 606, fig.6A) comprises: 
a first dummy touch electrode(one of touch node electrodes 606, fig.6A)  configured to execute the same function as the first touch electrode(determine touch point location based on capacitance measurement); and 
a second dummy touch electrode(another of touch node electrodes 606, fig.6A) configured to execute the same function as the second touch electrode(determine touch point location based on capacitance measurement)(also figs.6A-6K and related text).
Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 2, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over KNABENSHUE et al.(US 2019/0102010 A1) in view of KIM et al.(US 2022/0069018 A1)(herein after KIM).

Regarding claim 2, KNABENSHUE is not found to teach expressly touch display device according to claim 1, wherein the touch driver applies the same signal as an uplink signal, applied to the first touch electrode or the second touch electrode, to the dummy touch electrode during an uplink signal generation period in which a signal to be transmitted to an active pen placed on the touch sensor is generated.
However, KIM teaches a display device, wherein the touch driver(sensing controller, Para-98) applies the same signal, as an uplink signal applied to the first touch electrode(ME1 or ME2) or the second touch electrode(ME2 or ME1)(in case there is no sub-electrode SE1 or SE2, uplink signal would be transmitted to active pen through main electrode as disclosed by JEONG et al, US 2022/0107708 A1 in fig.7A), to the dummy touch electrode(sub-electrodes SE1 or SE2) during an uplink signal generation period in which a signal to be transmitted to an active pen placed on the touch sensor is generated(figs.12,14A-14B, Para 154-160).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified KNABENSHUE with the teaching of KIM to include the feature in order to reduce noise occurring in the display panel as the uplink signal ULS is transmitted through a small area of sub-electrodes.

Regarding claim 7, KNABENSHUE teaches the touch display device according to claim 6, wherein the first dummy touch electrode(one of touch node electrodes 606) configured to execute the same function as the first touch electrode; and the second dummy touch electrode(another of touch node electrodes 606) configured to execute the same function as the second touch electrode(figs.6A-6K). Nevertheless, KNABENSHUE is not found to disclose a first dummy transistor located between the first touch electrode and a first channel of the touch driver and a second dummy transistor located between the second touch electrode and a second channel of the touch driver.

However, KIM teaches a touch sensing display panel, wherein 
a first dummy transistor(switch SW1 or SW2 or SW3 or SW4, figs.12-14B, and related text)(three terminal switches could be TFT) located between the first touch electrode(ME1 or ME2) and a first channel of the touch driver(sensing controller, Para-98) and a second dummy transistor(switch SW2 or SW3 or SW4 or SW1, figs.12-14B, and related text) located between the second touch electrode(ME2 or ME1) and a second channel of the touch driver (figs.12-14B, and related text).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified KNABENSHUE with the teaching of KIM to include the feature in order to connect the sub-electrodes with the main touch electrodes selectively.

Regarding claim 8, KNABENSHU as modified by KIM teaches the display device according to claim 7, wherein the first dummy transistor(SW2 or SW4, KIM) and the second dummy transistor(SW4 or SW2, KIM) are simultaneously tuned on or tuned off(Para-144) in response to a dummy control signal(CS2, figs.12-14B, KIM) output from a third channel of the touch driver(sensing controller, KIM).

Regarding claim 9, KNABENSHUE as modified by KIM teaches the touch display device according to claim 8, wherein the touch driver comprises: switches configured to control input and output of the first channel, the second channel, and the third channel(figs.12-14B, and related text, KIM)(switched are controlling uplink signal, downlink signal, touch signal to and from the sub-electrodes or main electrodes); 

a circuit(sensing controller, KIM) configured to output or sense the signal, when the circuit is connected to one or more of the first, second, and third channels through one or more of the switches(figs.12-14B, and related text); and 

a controller configured to control the switches and the circuit(sensing controller, KIM). 

Regarding claim 10, (KNABENSHU as modified by) KIM teaches the touch display device according to claim 1, wherein the dummy touch electrode(SE1) is located between portions of the first touch electrode(fig.15, KIM) and between portions of the second touch electrode, on the same layer as the first touch electrode and the second touch electrode(Para-107, KIM)(SE1, SE2, ME1, ME2 are parts of first and second touch electrodes, so all are in the same layer)(for motivation see the rejection of claim 7).

Claim 11 has been rejected for the same reason as mentioned in the rejection of claims 1 and 2, since claim 11 recites identical claim limitations as in claims 1 and 2 in different formats. KNABENSHUE also teaches downlink signal and KIM teaches both uplink and downlink signals.

9.	Claims 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over KNABENSHUE et al.(US 2019/0102010 A1) in view of KIM et al.(US 2022/0147212 A1)(herein after KIM).

Regarding claim 4, KNABENSHUE is not found to teach expressly the touch display device according to claim 1, wherein the touch driver applies a logic low signal or a low voltage to the dummy touch electrode during an uplink signal generation period in which a signal to be transmitted to an active pen placed on the touch sensor is generated and during a downlink pulse sensing period in which a pen signal generated from the active pen placed on the touch sensor is sensed.

However, KIM teaches an electronic device, wherein the touch driver applies a logic low signal or a low voltage(ground, Para-129) to the dummy touch electrode(third electrode GE, figs.5A-6A) during an uplink signal(uplink signal ULS) generation period in which a signal to be transmitted to an active pen(active pen AP) placed on the touch sensor is generated(Para-134) and during a downlink pulse(downlink signals DLSa and DLSb) sensing period in which a pen signal generated from the active pen placed on the touch sensor is sensed(fig.6B, Para 136-141).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified KNABENSHUE with the teaching of KIM to include the feature in order to reduce interference between a signal of the pen electrode and a signal of the touch electrode.

Claim 3 is rejected for the same reason as mentioned in the rejection of claim 4, since claim 3 recites identical claim limitations partially as in claim 4.
10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over KNABENSHUE et al.(US 2019/0102010 A1) in view of JO et al.(US 2017/0139525 A1)(herein after JO).

Regarding claim 5, KNABENSHUE is not found to teach expressly the touch display device according to claim 1, wherein the touch sensor further comprises a ring guard disposed to surround an active area in which the first touch electrode, the second touch electrode, and the dummy touch electrode are
located, and wherein the touch driver applies the signal or the voltage to the ring guard.

However, JO teaches a touch panel, wherein the touch sensor further comprises a ring guard(guard ring GR, fig.3) disposed to surround an active area(fig.3) in which the first touch electrode(TA), the second touch electrode(TB), and the dummy touch electrode(TC) are located(Para-132), and 
wherein the touch driver applies the signal or the voltage to the ring guard(Para-132).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified KNABENSHUE with the teaching of JO to include the feature in order to protect the first touch electrode, the second touch electrode, signal lines and the dummy touch electrode from static electricity.
11.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over KNABENSHUE et al.(US 2019/0102010 A1) in view of KIM et al.(US 2022/0069018 A1) and further in view of KIM et al.(US 2022/0147212 A1) (herein after KIM’212).

Regarding claim 12, KNABENSHUE as modified by KIM is not found to teach expressly the method according to claim 11, wherein a logic low signal or a low voltage is applied to the dummy touch electrode during the downlink pulse sensing.

However, KIM’212 teaches an electronic device, wherein a logic low signal or a low voltage(ground, Para-129) is applied to the dummy touch electrode(third electrode GE, figs.5A-6A) during the downlink pulse(downlink signals DLSa and DLSb) sensing(fig.6B, Para 136-141).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified KNABENSHUE further with the teaching of KIM’212 to include the feature in order to reduce interference between a signal of the pen electrode and a signal of the touch electrode.

12.	Claims 13, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al.(US 2022/0069018 A1)(herein after KIM) in view of in view of LEE(US 2019/0113993 A1).

Regarding claim 13, KIM teaches a touch display device(display device, Para-2) comprising:
 
a display panel(display panel DP, fig.3, Para-47) configured to display an image; and 

a touch sensor(input sensing part ISP, fig.3, Para-49) on the display panel(display panel DP), the touch sensor including a first touch electrode(first main electrodes ME1 or second main electrodes ME2, figs.7, 12, 14A-14B), a second touch electrode (second main electrodes ME2 or first main electrodes ME1, figs.7, 12, 14A-14B) arranged to cross the first touch electrode (figs.7, 12, 14A-14B), and a dummy touch electrode(first sub-electrodes SE1 or second sub-electrodes SE2) disposed on both sides [around] of the first touch electrode(ME1 or ME2) and the second touch electrode(ME2 or ME1),
 
wherein the dummy touch electrode(SE1 or SE2) is electrically connected to the first touch electrode(ME1 or ME2) or the second touch electrode(ME2 or ME1) in response to a dummy control signal(CS2, figs.12-14B) being in a first state(Para 140-145), and 
wherein the dummy touch electrode(SE1 or SE2) is electrically disconnected from the first touch electrode(ME1 or ME2) and the second touch electrode(ME2 or ME1) in response to the dummy control signal being in a second state(CS2, figs.12-14B)(Para 154-172).

Nevertheless, KIM is not found to teach expressly the touch display device, wherein the dummy electrodes are around the first touch electrode or second touch electrode.

However, LEE teaches a touch sensor, wherein the dummy electrodes(first split electrodes 31 or second split electrodes 32, fig.1)  are around the first touch electrode(first sensing electrodes 21 or second sensing electrodes 22, fig.1) or second touch electrode(second sensing electrodes 22, or first sensing electrodes 21  fig.1, Para-48).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified KIM further with the teaching of LEE to include the feature in order to provide a touch sensors capable of reducing variations in sensed pressure and/or provide greater sensitivity to touch, e.g., by determining size of a touch area and assigning a relative touch strength value that varies in magnitude relative to the size of the touch area.
Regarding claim 14, KIM as modified by LEE teaches the touch display device according to claim 13, wherein during an uplink signal generation period in which a signal to be transmitted to an active pen placed on the touch sensor is generated (figs.14A-14B, Para 154-160, KIM),

the dummy touch electrode is electrically connected to the first touch electrode or the second touch electrode in response to the dummy control signal being in the first state (figs.14A-14B, Para 154-160, KIM), and a same signal as an uplink signal applied to the first touch(ME1 or ME2) or the second touch electrode(ME2 or ME1, KIM)(in case there is no sub-electrode SE1 or SE2, uplink signal would be transmitted to active pen through main electrode as disclosed by JEONG et al, US 2022/0107708 A1 in fig.7A) is applied to the dummy touch electrode(SE1 or SE2, KIM).

Regarding claim 18, KIM as modified by LEE teaches the touch display device according to claim 13, wherein the dummy touch electrode(SE1 and SE2, KIM) comprises:

a first dummy touch electrode(SE1 or SE2, figs.7, 14A-14B) configured to be electrically connected to or disconnected from the first touch electrode(ME1 or ME2) in response to the dummy control signal(CS2, figs.14A-14B, KIM); and
a second dummy touch electrode(SE2 or SE1) configured to be electrically connected to or disconnected from the second touch electrode(ME2 or ME1) in response to the dummy control signal(CS2), and

wherein the first dummy electrode and the second dummy electrode are electrically disconnected from each other (figs.14A-14B, Para 140-168, KIM).

Regarding claim 19, KIM as modified by LEE teaches the touch display device according to claim 18, further comprising:

a first dummy transistor(SW2 or SW1, KIM) electrically connecting first dummy electrode(SE1 or SE2, figs.7, 14A-14B) to or disconnecting the first dummy electrode from, the first touch electrode(ME1 or ME2) in response to the dummy control signal(CS2, figs.14A-14B, KIM); and

a second dummy transistor(SW1 or SW2, KIM) electrically connecting second dummy electrode(SE2 or SE1, figs.7, 14A-14B) to or disconnecting the second dummy electrode from, the second touch electrode(ME2 or ME1) in response to the dummy control signal(CS2, figs.14A-14B, KIM).


Regarding claim 20, KIM as modified by LEE teaches the display device according to claim 19, wherein the first dummy transistor(SW2 or SW4, KIM) and the second dummy transistor(SW4 or SW2, KIM) are simultaneously tuned on or tuned off(Para-144) in response to a dummy control signal(CS2, figs.12-14B, KIM).

13.	Claims 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al.(US 2022/0069018 A1) in view of LEE(US 2019/0113993 A1) and further in view of KIM et al.(US 2022/0147212 A1)(herein after KIM’212).

Regarding claim 15, KIM as modified by LEE is not found to teach expressly the touch display device according to claim 13, wherein a logic low signal or a low voltage is applied to the dummy touch electrode during a downlink pulse sensing period in which a pen signal generated from the active pen placed on the touch sensor is sensed.

However, KIM teaches an electronic device, wherein the touch a logic low signal or a low voltage(ground, Para-129) is applied to the dummy touch electrode(third electrode GE, figs.5A-6A) during a downlink pulse(downlink signals DLSa and DLSb) sensing period in which a pen signal generated from the active pen placed on the touch sensor is sensed(fig.6B, Para 136-141).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified KIM further with the teaching of KIM’212 to include the feature in order to reduce interference between a signal of the pen electrode and a signal of the touch electrode.

Regarding claim 16, (KIM as modified by LEE and) KIM’212(for motivation see the rejection of claim 15) teaches the touch display device according to claim 13, wherein
 
both during an uplink signal generation period in which a signal to be transmitted to an active pen placed on the touch sensor is generated and during a downlink pulse sensing period in which a pen signal generated from the active pen placed on the touch sensor is sensed(figs.14A-14B, Para 154-160, KIM):
 
the dummy touch electrode is electrically disconnected from the first touch electrode and the second touch electrode in response to the dummy control signal being in a second state (figs.14A-14B, Para 154-160, KIM), and 

a logic low signal or a low voltage(ground, Para-129, KIM’212) is applied to the dummy touch electrode(third electrode GE, figs.5A-6A, KIM’212). 

14.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al.(US 2022/0069018 A1) in view of LEE(US 2019/0113993 A1) and further in view of JO et al.(US 2017/0139525 A1)(herein after JO).

Regarding claim 17, KIM as modified by LEE is not found to teach expressly the touch display device according to claim 13, wherein the touch sensor further comprises a ring guard disposed to surround an active area in which the first touch electrode, the second touch electrode, and the dummy touch electrode are located, and wherein the touch driver applies the signal or the voltage to the ring guard.

However, JO teaches a touch panel, wherein the touch sensor further comprises a ring guard(guard ring GR, fig.3) disposed to surround an active area(fig.3) in which the first touch electrode(TA), the second touch electrode(TB), and the dummy touch electrode(TC) are located(Para-132), and
 
wherein the touch driver applies the signal or the voltage to the ring guard(Para-132).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified KIM further with the teaching of JO to include the feature in order to protect the first touch electrode, the second touch electrode, signal lines and the dummy touch electrode from static electricity.

Examiner Note

15. The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692